Citation Nr: 1618653	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran participated in a hearing in March 2016 with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of a December 2012 VA medical examination report shows that the Veteran reported that he was granted disability benefits from the Social Security Administration (SSA) for his back disability in 2012.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  In this case, records in the custody of SSA may be relevant to the issue on appeal.  The Board finds that the AOJ must request the identified SSA records.

In addition, concerning the Veteran's claimed low back disability, the July 1977 enlistment report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  The July 1977 enlistment report of medical history shows that the Veteran denied experiencing recurrent back pain.  The Veteran is presumed sound.  38 U.S.C.A. § 1111.  While the Veteran reported during active service that he had a fall prior to entrance into active service and the Medical Board discharged the Veteran and indicated that the back strain existed prior to entrance into active service, the evidence is not clear and unmistakable that a low back disability existed prior to entrance into active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Thus, the pertinent question is whether a low back disability is directly related to active service.  In this respect, the Veteran was provided a VA medical examination in December 2012.  The December 2012 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the reported injuries during active military service would not be expected to result in a chronic low back condition or residuals.  The VA examiner did not discuss the Veteran's reports of chronic pain since his time in active service or provide adequate explanation as to why the in-service injuries would not "be expected to result in a chronic low back condition."  An addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter, to include release forms to identify any relevant treatment records that have not already been associated with the record. 
 
2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran notified accordingly.

3.  Request an addendum opinion from the December 2012 VA examiner, if available, or another suitably qualified VA examiner regarding the nature and etiology of the claimed low back disability.  The claims folder must be made available for review and noted in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current low back disability was incurred in or otherwise related to active service?

Rationale must be provided for all opinions reached.  

In providing the opinion, the examiner should note that the Veteran is presumed sound with respect to his active service and the rationale for the opinion should not address any pre-service existence of back strain.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



